NO. 12-01-00169-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RAYMOND JOSEPH HITCHCOCK, III.,§
	APPEAL FROM THE 173RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION (1)
 Raymond Joseph Hitchcock, III ("Appellant") appeals his convictions for aggravated sexual
assault and indecency with a child.  A jury found him guilty, and the trial court sentenced him to five
years of imprisonment and two years imprisonment, respectively, to be served consecutively. 
Appellant's sole issue on appeal questions whether or not the trial court erred by overruling his
objection to a portion of the prosecutor's closing argument on punishment.
	At the time of the offense Appellant was in his sixties.  The victim was the nine-year-old
granddaughter of the woman Appellant was living with on the dates of the complained-of conduct. 
Although Appellant denied any improper relationship with the child, the jury believed her testimony
that during one of her visits Appellant touched her breasts and inserted his finger in her vagina. 
There was evidence that the child has been in therapy and counseling since the incident and that she
has suffered serious emotional harm due to the sexual assault.
	During his argument at the close of the punishment phase of the trial, the prosecutor asked
the jury to consider the effect the assault might have on the child's long-term sexual relationships. 
The jury was asked to consider this and how it would affect the child's relationship with men in the
future.  Appellant's counsel objected that the argument was outside the record.  The trial court
overruled the objection.  Appellant again raises the issue on appeal.
	We hold that the record contains the necessary support for the argument.  Furthermore,
arguments that refer to life-long emotional effects on the victim have been held to be reasonable
deductions from the evidence.  Martinez v. State, 822 S.W.2d 276, 281 (Tex. App.- Corpus Christi
1991, no pet.).  Also, arguments of this nature have been held to be a proper plea for adequate
punishment and law enforcement.  Stone v. State, 574 S.W.2d. 85, 91 (Tex. Crim. App. 1978).  We
hold that the trial court correctly overruled Appellant's objection.  Accordingly, Appellant's sole
issue is overruled.
	The judgment of the trial court is affirmed.	

Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.
























(DO NOT PUBLISH)


1.  See Tex. R. App. P. 47.1.